IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TEAMSTERS LOCAL UNION                NOT FINAL UNTIL TIME EXPIRES TO
NO. 2011,                            FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-5861
v.

FLORIDA POLICE
BENEVOLENT ASSOCIATION,
INC.; and STATE OF FLORIDA,
DEPARTMENT OF
MANAGEMENT SERVICES,

      Appellees.


_____________________________/

Opinion filed September 25, 2017.

An appeal from Florida Public Employees Relations Commission.

Kimberly H. Schultz of Kimberly H. Schultz, P.A., Miami, for Appellant.

Thomas W. Brooks of Meyer, Brooks, Demma & Blohm, P.A., Tallahassee; and G.
"Hal" Johnson and Stephanie D. Webster of Florida Police Benevolent Association,
Tallahassee, for Appellee Florida Police Benevolent Association, Inc.

No appearance for Appellee State of Florida, Department of Management Services.


PER CURIAM.

      AFFIRMED.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.